bJfe- oijiifa
                                                                                        rA&rlks
                                                                                            [?£>& ^
        CO


                    ^falf^A ^ ]Lu "l/L^Me, bJc JUL:
       -J




~wi—
                   O ;kU3             l?<Hg                xredi
                                               7-r(2 5 <£~>v(           K** ,*>   ^ (gc^U        i"ks4 /k.A

1U_£
 —-a-        eu_
                   S3
                   to
                   -«
                        1to
                        **-
                                                                                                      t5t
O o          ^
Uiu.         ^

                                                                                        \tiy~       mTac.
 -o-
  o
                        ^^-L/T _res lieA- . )Vs i^ <|i^ H I                                           u,€

                        c|y /7/vL^<)r^J /«.<flyr^g^ Pe^e4U<T-
                           b/^/l ^ ' rpJsjjf/
                          J-/Wl                Jtt>6--h? '\?j/u,
                                     Y&JfjJ.f/ a»6--h?           w\ri\~ ^>IL-
                                                         'APJjiy Mini




                         <^\\ i^f (V. V i^cIia.a 1^ J?kC jc>/)M                            ieW_jb_
                                                                                        iVi^rg
                                                                                        L\na^f\Z5


                                                        rj.p 'a. i no •5.Ui^^_




                          jliL_^bA<^ r»'^K<lr wVlaU AfttA-U w)^T be                                             _—
                              fc   IqquJlajA                    16        Al
                                                                     ^f?>Ar       liS    \^IAQ«^£(
                                                                                            06         rx
                                                                                                   ^ttyN

                                                                                                      P m/^vr

                                                                                        7J^ii.     aM).    ^   JL
                                                               •L^:ft,v\T«
            e\     IK   VH


                                        COw
                                                                                    1
dfeir^T iaiaJoy- lax, Cf. P
                                                                                               21
  jk/OZm.

 ^y W&y-




02b*Sg£L

                                                                                          a
                             y
                                                   <l>r (n^\t
                                                                       f         I
 6-&M   v   M    W Wt            a «s     ,6irK
                                        £-.flir        1/Vl^    PA           &*?!   fl
<^>1'6e, -...     ^L£*
                         £
                             'U.^f5   11   <L>    fy   & W ^ VHa, h>.          rf-iVx &
                                                                                        Aj^e

 DSjLlIlI,.



                                         Sd* )L)7HLi